                                                           1   DARREN T. BRENNER, ESQ.
                                                               Nevada Bar No. 8386
                                                           2   JARED M. SECHRIST, ESQ.
                                                               Nevada Bar No. 10439
                                                           3   AKERMAN LLP
                                                               1635 Village Center Circle, Suite 200
                                                           4   Las Vegas, Nevada 89134
                                                               Telephone: (702) 634-5000
                                                           5   Facsimile: (702) 380-8572
                                                               Email: darren.brenner@akerman.com
                                                           6   Email: jared.sechrist@akerman.com
                                                           7   Attorneys for Bank of America, N.A.
                                                           8                                UNITED STATES DISTRICT COURT
                                                                                                 DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL: (702) 634-5000 – FAX: (702-380-8572




                                                           9
                                                               1209 VILLAGE WALK TRUST, LLC,
                     LAS VEGAS, NEVADA 89134




                                                          10
AKERMAN LLP




                                                                                     Plaintiff,              Case No.: 2:15-cv-01903-MMD-PAL
                                                          11
                                                               vs.                                           MOTION TO REMOVE ATTORNEY
                                                          12                                                 FROM ELECTRONIC SERVICE LIST
                                                               RANDY BROUSSARD, an individual; BANK OF
                                                          13   AMERICA, N.A., SUCCESSOR BY MERGER
                                                               TO BAC HOME LOANS SERVICING, LP FKA
                                                          14   COUNTRYWIDE HOME LOANS, LP, a national
                                                               banking association; DOE INDIVIDUALS I
                                                          15   through X, ROE CORPORATIONS XI through XX
                                                               inclusive,
                                                          16
                                                                                     Defendants.
                                                          17
                                                               BANK OF AMERICA, N.A.,
                                                          18
                                                                                     Counterclaimant,
                                                          19
                                                               v.
                                                          20
                                                               1209 VILLAGE WALK TRUST, LLC,
                                                          21
                                                                                     Counterdefendant.
                                                          22
                                                               BANK OF AMERICA, N.A.,
                                                          23
                                                                                     Crossclaimant,
                                                          24
                                                               v.
                                                          25
                                                               THE   FALLS  AT  RHODES    RANCH
                                                          26   CONDOMINIUM ASSOCIATION; ALESSI &
                                                               KOENIG, LLC.
                                                          27
                                                                                     Crossdefendants.
                                                          28

                                                                                                         1
                                                               47531188;1
                                                           1            TO:    ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                           2            PLEASE TAKE NOTICE that Bank of America, N.A. hereby provides notice that Vatana Lay,
                                                           3   Esq. is no longer associated with the law firm of Akerman LLP.
                                                           4            Akerman LLP continues to serve as counsel for Bank of America, N.A., in this action.

                                                           5   All items, including, but not limited to, pleadings, papers, correspondence, documents and future notices
                                                           6
                                                               in this action should continue to be directed to Darren T. Brenner, Esq. and Jared M. Sechrist, Esq.
                                                           7
                                                                       DATED this 15th day of January, 2019
                                                           8
                                                                                                             AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL: (702) 634-5000 – FAX: (702-380-8572




                                                           9
                                                                                                             /s/ Jared M. Sechrist
                     LAS VEGAS, NEVADA 89134




                                                          10                                                 DARREN T. BRENNER, ESQ.
AKERMAN LLP




                                                                                                             Nevada Bar No. 8386
                                                          11                                                 JARED M. SECHRIST, ESQ.
                                                                                                             Nevada Bar No. 10439
                                                          12                                                 1635 Village Center Circle, Suite 200
                                                                                                             Las Vegas, Nevada 89134
                                                          13
                                                                                                             Attorneys for Defendants Countrywide
                                                          14                                                 Home Loans, Inc., Bank of America, N.A.,
                                                                                                             and Mortgage Electronic Registration Systems, Inc.
                                                          15

                                                          16                                           COURT APPROVAL

                                                          17            IT IS SO ORDERED.

                                                          18                  January 16, 2019
                                                                        Date:______________

                                                          19                                                        ___________________________________
                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                                2
                                                               47531188;1
